ORDER
Pursuant to section 1701 of title 20 of the Oklahoma Statutes, the following are appointed to serve on the State Board of Examiners of Certified Courtroom Interpreters:
Honorable Cindy Truong, this term shall begin February 1, 2014, and shall expire February 1, 2019;
Rita D. Lyons, this term shall begin February 1, 2014, and shall expire February 1, 2018;
Joni Bice; this term shall begin February 1, 2014, and shall expire February 1, 2017;
Cam Ly, this term shall begin February 1, 2014, and shall expire February 1, 2016;
Linda Dyer, this term shall begin February 1, 2014, and shall expire February 1, 2015.
Jason King, ex officio, this term shall begin February 1, 2014, and shall expire February 1, 2015.
All subsequent terms shall be for five years. The duties and responsibilities for this office are defined in chapter 28 of title 20 of the Oklahoma Statutes.